


Exhibit 10.4

 

Amendment to Change in Control Agreement

 

Effective as of December    , 2007, the Change in Control Agreement by and
between Thomas J. Cox and MSC Industrial Direct Co., Inc., dated December 27,
2005 (the “Agreement”) is hereby amended to comply with Section 409A of the Code
and applicable regulations thereunder.  Unless the context clearly indicates
otherwise, capitalized terms herein shall have the same meaning as in the
Agreement.

 


1.                                       THE SECOND SENTENCE OF PARAGRAPH A OF
ARTICLE FIRST IS HEREBY AMENDED TO READ AS FOLLOWS:


 

In the event of such termination by the Associate of his employment or if,
within two (2) years after a Change in Control, the Corporation shall terminate
the Associate’s employment other than for “Cause” (as hereinafter defined), the
Corporation shall pay to the Associate, subject to the provisions of paragraph F
of this Article FIRST and compliance by Associate with Article THIRD hereof, in
cash, the “Special Severance Payment” (as hereinafter defined) as provided in
Section E below.

 


2.                                       THE CLAUSE IN THE SEVENTH LINE OF
PARAGRAPH E OF ARTICLE FIRST THAT BEGINS WITH THE WORDS “SUCH PAYMENT TO BE MADE
IN” AND ENDS WITH THE WORDS “ATTACHED AS EXHIBIT B HERETO” IS HEREBY DELETED AND
REPLACED WITH THE FOLLOWING:


 

such payment to be made in equal installments in accordance with the
Corporation’s regular payroll policies (but not less frequently than biweekly)
for a period of eighteen months, with the first such installment being made on
the fifth (5th) business day following the six-month anniversary of Associate’s
termination of employment;

 


3.                                       THE FOLLOWING CLAUSE IS HEREBY ADDED TO
THE END OF PARAGRAPH E OF ARTICLE FIRST AFTER THE WORD “TERMINATION”, SET OFF BY
A COMMA:


 

, provided that if any payment (or portion thereof) otherwise due under this
clause (Z) during the first six (6) months following the Associate’s termination
of employment is not exempt from the application of section 409A of the Code
under applicable Treasury regulations, the amount subject to section 409A that
would otherwise be paid during such first six months shall be held (without
adjustment for earnings and losses) and paid on the fifth (5th) business day
following the six-month anniversary of such termination date.

 


4.                                       PARAGRAPH F OF ARTICLE FIRST IS HEREBY
AMENDED TO READ AS FOLLOWS:


 

As a condition to receiving the Special Severance Payment, (x) concurrently with
entering into this Agreement, Associate shall execute the Associate
Confidentiality, Non-Solicitation and Non-Competition Agreement referred to in
Article THIRD hereof and attached as Exhibit B hereto and (y) shall execute and
return the General Release in the form attached as Exhibit A hereto

 

--------------------------------------------------------------------------------


 

no later than 60 days following the Associate’s termination of employment, and
Associate shall at all times be in compliance with such Agreement and Release.

 


5.                                       THE FIRST SENTENCE OF PARAGRAPH C OF
ARTICLE SECOND IS HEREBY AMENDED TO READ AS FOLLOWS:


 

Each indemnity payment to be made to the Associate pursuant to this
Article SECOND shall be payable within fifteen (15) business days of delivery of
a written request (a “Request”) for such payment to the Corporation (which
request may be made prior to the time the Associate is required to file a tax
return showing a liability for an Excise Tax or other tax) but, in any event,
such Request shall be made at least 15 business days prior to (i) the end of the
Associate’s taxable year following the Associate’s taxable year in which an
Excise Tax is remitted to a taxing authority, or (ii) in the event that no
Excise Tax is remitted, the end of the Associate’s taxable year following the
Associate’s taxable year in which an audit is completed or there is a final and
non-appealable settlement or other resolution of the litigation.

 


6.                                       THE FOLLOWING CLAUSE IS HEREBY ADDED TO
THE END OF PARAGRAPH E OF ARTICLE SECOND AND TO THE END OF PARAGRAPH F OF
ARTICLE SECOND, SET OFF IN EACH CASE BY A COMMA:


 

, provided that all such payments shall be paid (i) by the end of the
Associate’s taxable year following the Associate’s taxable year in which such
tax increase is remitted to a taxing authority, or (ii) in the event that no
such tax increase is remitted, by the end of the Associate’s taxable year
following the Associate’s taxable year in which an audit is completed or there
is a final and non-appealable settlement or other resolution of the litigation.

 


7.                                       THE FIRST SENTENCE OF ARTICLE SEVENTH
IS HEREBY AMENDED TO READ AS FOLLOWS:


 

Costs of Enforcement.  In the event that the Associate incurs any costs or
expenses, including attorney’s fees, in the enforcement of his rights under this
Agreement then, unless the Corporation is wholly successful in defending against
the enforcement of such rights, the Corporation shall pay to the Associate all
such costs and expenses sixty (60) days following a final decision.

 


8.                                       ARTICLE THIRTEENTH IS HEREBY AMENDED BY
ADDING THE FOLLOWING SENTENCE AT THE END THEREOF:


 

Notwithstanding the foregoing, it is the intent of the parties hereto that the
Agreement, as amended herewith, conform in form and operation with the
requirements of section 409A of the Code to the extent subject to section 409A,
and that the Agreement as amended herewith be interpreted to the extent possible
to so conform.

 

2

--------------------------------------------------------------------------------


 

Thus, the parties knowingly and voluntarily execute this Amendment as of the
dates set forth below.

 

 

MSC INDUSTRIAL DIRECT CO., INC.:

 

EXECUTIVE:

 

 

 

 

 

 

By:

/s/ J. Grampp

 

By:

/s/  Thomas J. Cox

 

 

 

 

 

 

 

 

Title:

Comp. Director

 

Name:

Thomas J. Cox

 

 

 

 

 

 

 

 

 

Date:

12/17/07

 

Date:

12/17/07

 

--------------------------------------------------------------------------------
